Citation Nr: 0118239	
Decision Date: 07/12/01    Archive Date: 07/17/01

DOCKET NO.  00-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
January 1943 to October 1945.  He was a prisoner of war (POW) 
of the German government from July 1944 to May 1945.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Portland, Oregon, which denied the veteran's claim of 
entitlement to service connection for PTSD.


FINDING OF FACT

The competent medical evidence of record contains no current 
diagnosis of PTSD due to any incident or event of active 
military service.  


CONCLUSION OF LAW

The veteran has no current diagnosis of PTSD that has been 
attributed to a verified in-service stressor.  38 U.S.C.A. 
§§ 1110, 1154(b) (West 1991 & Supp. 2000); Pub. L. No. 106-
475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD, which he 
contends is a result of his POW experiences in WWII.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.
Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred or aggravated 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2000); 
Cohen v. Brown, 10 Vet. App 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996).  

VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  

Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.

Factual Background

On or about July 16, 1944, while serving in the United States 
Army as an airplane engine mechanic on aircraft making bomb 
runs from England, the veteran's airplane was shot down and 
he, along with several of his crewmen, were captured by the 
German army and held as POW's for approximately one year.  
During his captivity, the veteran and a group of 
approximately 250 men were forced to run approximately six 
miles to their place of containment near Stalag Luft IV.  
Along this run any men that fell out of the group were 
bayoneted to death while the veteran and other captives 
watched helplessly.  The veteran was liberated in May 1945.  

In July 1999 the veteran filed a claim seeking service 
connection for PTSD.  

He presented for treatment at a VA outpatient treatment 
facility from August 1999 to December 2000.  In September 
1999 the veteran reported with complaints of stress and 
thinking more about being a POW.  He further reported 
sleeplessness and snapping at his wife.  According to the 
veteran his symptoms had become worse since his retirement in 
1985.  He traveled with his wife but the traveling did not 
satisfy him.  While he enjoyed working, no one would hire 
him.  The veteran indicated that he suffered from chronic 
pain, which caused irritability and depression.  

Objectively, the veteran's speech was slow but clear.  
Although his mood was depressed, the veteran's thought 
process was normal.  He was well oriented and despite 
difficulty recalling dates, his memory was grossly intact.  
Additionally, while the veteran lacked insight into his 
emotions, he had sound judgment.  

The examining licensed clinical social worker, L.S., opined 
that the veteran suffered from chronic PTSD and suggested a 
psychiatric consult.  In a physician's note dated in March 
2000, the examining physician noted PTSD by history.  In 
December 2000 a nurse practitioner, J.F.G., indicated that 
the veteran was exhibiting fewer signs of PTSD "now that 
there is less stress in his life."  

The veteran was afforded a VA examination in September 1999.  
He reported with complaints of difficulty sleeping, 
anxiousness, forgetfulness, difficulty concentrating, and 
becoming tearful when he saw plane crashes or heard sad 
stories about animals.  He specifically denied suffering from 
nightmares, intrusive memories, flashbacks, hypervigilance, 
or problems being in crowded areas.  

The examiner noted that the veteran had been married for 54 
years.  According to the veteran, he and his wife had been 
very close but more recently had been arguing quite a bit.  
The veteran reported having two children with whom his 
relationships were good.  The veteran further reported 
working for 11 years after service in a feed mill in Phoenix 
before relocating and working as a logging truck driver.  
After that, the veteran worked in a boat shop and 
subsequently for the Oregon Highway Division.  He retired in 
1985.  

The mental status examination revealed the veteran to be 
casual, neatly groomed, friendly, pleasant, and cooperative.  
The examiner noted that there was no apparent distress when 
discussing events of the war although the veteran did become 
increasingly depressed throughout the interview.  His eye 
contact was fair and there was no psychomotor retardation or 
agitation.  The veteran's speech was normal and his thought 
processes were linear and sequential with no obvious 
psychotic symptoms.  He was further noted as fully alert with 
no cognitive deficits.  

The examiner opined that the veteran did not meet the DSM-IV 
Diagnostic Criteria for PTSD because there was a lack of 
significant symptoms of re-experiencing the traumatic events 
of the war.  According to the examiner, although the veteran 
did report some emotion when watching television, he also 
reported emotion when hearing sad stories about animals and 
other events not related to his POW experience.  While the 
veteran had some episodes of sleep disturbance and 
irritability, such symptomatology had only begun recently and 
the examiner opined that it was more closely related to aging 
and dissatisfaction with his personal life.  The examiner 
made no diagnosis of a psychiatric disability.  

In his notice of disagreement, which was received by the RO 
in October 1999, the veteran contended that his September 
1999 VA examination had been inadequate.  According to the 
veteran's statement, he had been unable to open up to the 
examiner because of her youth and he did not believe she 
understood him.  

The RO afforded him another VA examination in December 1999.  
The December VA examiner noted that the veteran did not 
demonstrate any obvious signs of avoidance or reluctance to 
recount the events from his days as a POW.  It was further 
noted that he did not exhibit any obvious anxiety.  The 
examiner found the veteran's mood to be mildly depressed 
without any hyperlability into tears or weeping.  There was 
no suicidal ideation despite some feelings of helplessness.  
The veteran did not have any feelings of guilt about his 
military experience.  While the examiner noted minimal anger, 
the veteran did not appear anxious.  He had good eye contact 
and no obvious verbal or manual tremor, respiratory 
irregularity, fidgeting, sweating, shuffling, or lid 
retraction.  The veteran did not exhibit loose association, 
bizarre behavior, delusions, inappropriate affect, or any 
other evidence of psychosis.  

The examiner diagnosed the veteran with anxiety-driven 
nightmares, secondary to military trauma.  He specifically 
noted "[t]his is not a full PTSD syndrome as defined in DSM-
IV . . ."  According to the examiner, the veteran suffered 
from dementia, which was age-related.

In March 2000 the VA examiner from December 1999 again 
reviewed the reports of examination of the veteran and his 
claims file.  The examiner opined "that the evidence does 
not support any diagnosis of PTSD because several of the 
diagnostic cluster criteria are not meet."  

Analysis

Preliminary matter - duty to assist

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 280 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the statement of the 
case and supplemental statement of the case provided by the 
RO in July 2000 and February 2001 respectively, the veteran 
and his representative have been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
The Board has carefully considered the unfortunate absence of 
service medical records in this case.  As noted above, VA's 
duty to assist includes making reasonable efforts to obtain 
medical and other records that are relevant to the veteran's 
claim, unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  See VCAA § 3(a) (to be codified at 
38 U.S.C. § 5103A).  The Board is aware of the decision of 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), which held 
that a single request for pertinent service medical records 
does not fulfill the duty to assist, and that inherent in the 
duty to assist is a requirement to notify the veteran if VA 
is unable to obtain pertinent service medical records so that 
the veteran may know the basis for the denial of his claim; 
may independently attempt to obtain service medical records; 
and may submit alternative evidence. 

In this case, the RO sent requests in November 1984 and 
August 1999 for copies of the veteran's service medical 
records to the NPRC and National Archives, respectively.  In 
December 1984 the RO received correspondence from the NPRC 
that service medical records pertaining to the veteran could 
be neither located nor reconstructed.  The National Archives 
responded in September 1999 stating that while they could 
confirm the veteran's status as a POW, their files did not 
contain medical records.  In January 2001 the RO informed the 
veteran that his service medical records could not be located 
or reconstructed and advised him that he had 10 days to 
submit any additional relevant documentation.  

The Board has carefully considered the provisions of the VCAA 
and the decision in Hayre in light of the record on appeal, 
and finds that the development of this claim with respect to 
the service medical records has been consistent with the 
provisions of the new law. The RO has twice attempted to 
locate the veteran's service medical records.  Those records 
cannot be located.  

The Board wishes to make it clear that it understands that 
the Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
has been undertaken with this heightened duty in mind.  In 
particular, the Board will presume the veteran's reported in 
service stressors in association with his POW experiences 
occurred.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Discussion

As mentioned above, for service connection to be awarded for 
PTSD, there must be evidence of (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f); Cohen, supra.  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's account as to the occurrence of the 
claimed stressor(s).  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In the present case, the veteran reports, as an in service 
stressor, being captured and forced by the German army to run 
six miles in a group of approximately 250 to a place of 
containment near Stalag Luft IV.  He also reported witnessing 
the bayoneting of stragglers.  The veteran's status as a POW 
has been confirmed by the National Archives.  Therefore, in 
the absence of clear and convincing evidence to the contrary, 
his reported in service stressors are presumed to be true.  
See 38 C.F.R. § 3.304(f).  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).  Despite his verified in 
service stressors, the competent evidence of record does not 
contain a current diagnosis of PTSD.  While the Board 
recognizes the opinions of the licensed clinical social 
worker and the nurse practitioner that the veteran suffers 
from PTSD, it finds more probative the reports of the two 
psychiatrists who examined the veteran and reviewed his 
claims file in September and December 1999.  

The Board also recognizes the physician's note dated in March 
2000, which indicated PTSD  by history.  However, "evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. ."  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Neither of VA's psychiatrists who examined the veteran and 
his claims file diagnosed PTSD.  In fact both examiners 
specifically noted that the veteran's symptoms did not meet 
the criteria established by DSM-IV.  The examiners noted that 
the veteran did not suffer flashbacks, anxiety in crowds, or 
difficulty recounting the events of his POW experiences.  
While the veteran was mildly depressed and had symptoms of 
dementia, both examiners felt such was more attributable to 
aging and dissatisfaction with his personal life.  In 
December 1999 the veteran was diagnosed with anxiety-driven 
nightmares, secondary to military trauma and the RO has 
subsequently granted him service-connection for such.  

In short, while the veteran did experience in service 
stressors related to his POW experiences, the competent and 
probative evidence of record does not contain a current 
diagnosis of PTSD.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  
As the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for PTSD is denied.  



		
	Hilary L. Goodman
	Acting Member, Board of Veterans' Appeals



 

